DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on January 20, 2021 is acknowledged.  Claims 1-20 are pending, claims 16-20 being new and directed to the elected subject matter, with claims 1-9 being withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 is directed to the use of a product without positive recitation of steps.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (MPEP 2173.05).  In the present case it is unclear how the steel strip is to be used given the absence of steps within the claimed process.
2Al5 particles, but it is unclear to what extent.  With respect to the phrase ‘especially consisting of’ it is unclear if the diameter is limited to the claimed value only in the case of the listed elements but is otherwise just a preferred grain diameter.  Further if the coating contains elements other than those listed, does the grain diameter limitations not apply?  For example in a coating containing Zn, Al, Mg and Sb is there no diameter requirement?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert et al. (US Patent 4,171,392) in view of Bozeman et al. (US Patent 3,667,425).
Regarding applicants’ claim 10, Sievert et al. disclose hot-dipped galvanized steel strip (col. 1 lines 1-10).  Applicants’ present limitations with regards to the process by which the steel strip is coated are product-by-process limitations.  While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Further the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113).

	Sievert et al. disclose coating a steel strip with a zinc coating by immersion in a molten zinc bath where the steel strip temperature of 493 - 510℃, a bath temperature of 477 - 482℃, a coating weight that is controlled by an apparatus such as disclosed by Bozeman et al., and a gas temperature of less than 482℃ (col. 3 lines 22-58 and col. 4 lines 8-10).  The apparatus of Bozeman et al. utilizing an angle of 15º and a nozzle distance which is adjustable (col. 3 lines 1-27).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the apparatus of Bozeman et al. as the weight control apparatus for the steel strip of Sievert et al. where Sievert et al. disclose the apparatus of Bozeman et al. as suitable for controlling the coating weight.
	Where α is 15º, h is unknown, T3 is less than 482℃ (e.g. 480℃), and ΔT for example may be 500℃ - 480℃ = 20℃ (example values selected form within disclosed ranges).  Given these values the resulting Q value is                         
                            
                                
                                    3.76
                                    +
                                    (
                                    15
                                    *
                                    
                                        
                                            10
                                            +
                                            6.3
                                            
                                                
                                                    h
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    10
                                    -
                                    0.86
                                    *
                                    
                                        
                                            480
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    4.82
                                    *
                                    20
                                
                            
                        
                     =                         
                            
                                
                                    153.76
                                    +
                                    94.5
                                    h
                                
                                
                                    -
                                    198037.6
                                
                            
                        
                     = a negative value, which is less than 6.956 as required by the present claims.
Regarding applicants’ claims 11 and 19, Sievert et al. do not appear to explicitly characterize the longitudinal or cross direction waviness or the Fe-Al grain diameters, however one of ordinary skill in the art would expected substantially identical materials treated in a 
Regarding applicants’ claim 12 and 16, Sievert et al. disclose an aluminum content of 0.13 to 0.20 weight percent (col. 3 lines 52-55) which overlaps applicants’ presently claimed proportions.  One of ordinary skill in the art at the time of the invention would have found it obvious to select from the aluminum values disclosed by Sievert et al. including those values which fall within applicants’ presently claimed range.
Regarding applicants’ claim 13, Sievert et al. disclose galvanized steel sheets as used in the automobile industry (col. 1 line 37).
Regarding applicants’ claim 18, Sievert et al. disclose a coating thickness of 2.4 to 4.3µm (col. 2 lines 38-45).
Regarding applicants’ claim 20, Sievert et al. disclose a gas temperature of less than 482℃ (col. 4 lines 4-6), which overlaps applicants’ presently claimed range of 15 to 50℃.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert et al. (US Patent 4,171,392) in view of Bozeman et al. (US Patent 3,667,425) as applied to claim 10-12 above, further in view of Shindou et al. (US Patent 4,812,371).
Sievert et al. disclose hot-dipped galvanized steel strip as discussed above with respect to claims 10-12 where magnesium may be included (col. 7 lines 36-47), but do not appear to et al. disclose a Zn-Al hot-dip galvanized steel sheet where magnesium may be included to further enhance corrosion resistance with preferred amounts in the range of 0.05 to 0.5 wt. % (col. 4 line 64 - col. 5 line 16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include magnesium in the coating of Sievert et al. in amounts from 0.05 to 0.5 wt. % in order to enhance the corrosion resistance of the coating of Sievert et al. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sievert et al. (US Patent 4,171,392) in view of Bozeman et al. (US Patent 3,667,425) as applied to claim 10 above, further in view of Yokoyama et al. (PGPub US 2018/0202016).
Sievert et al. disclose hot-dipped galvanized steel strip as discussed above with respect to claim 10, but do not appear to explicitly limit the composition of the steel, however Yokoyama et al. disclose a high strength galvanized steel sheet having excellent bendability (paragraph 0099).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the steel sheet of Yokoyama et al. as the steel for the strip of Sievert et al. in order to provide a galvanized steel strip having high strength and good bendability.
The steel sheet of Yokoyama et al. comprises compositional proportions overlapping applicants’ presently claimed values including (in weight percent): C at 0.050 to 0.40%, Si at 0.01 to 3.0%, Mn at 1.0 to 5.0%, P at 0.1% or less , S at 0.01% or less, Al at 0.001 to 1.0%, Ti at 0.005 to 0.20%, Nb at 0 to 0.20%, Cr at 0 to 1.0%, Mo at 0 to 1.0%, V at 0 to 0.50%, N at 0.01% or less, Ni at 0 to 1.0%, B at 0.0005 to 0.010%, Ca at 0 to 0.01%, and a balance of iron and impurities (paragraphs 0103-0147).  One of ordinary skill in the art at the time of the invention would have found it obvious to select from the compositional proportions disclosed by et al. including those proportions which satisfy applicants’ presently claimed compositional requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784